-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Application
 Claims 1-20 have been examined in this application. 
Status of Claims
	This action is in reply to the application filed on December 23rd 2020.
	Claims 1-20 are currently pending and have been examined.
	Response to Arguments
With respect to the rejection made under 35 U.S.C. 101,  the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	The Applicant states that on Page 6, “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people…” The Examiner respectfully disagrees that the current claim set is not directed to a judicial exception, as described in the rejection below, the current claim set, sets 
	Applicant states on Page 7 that, “Generating code that can be deployed to build an execution environment (e.g., Q2C solution) cannot be practically performed as a mental process in the mind. No mental process performed in the human mind can generate anything that can be deployed to build an execution environment.” The Examiner notes the current claim set, sets forth an abstract idea, and this abstract idea is understood to be a method of organizing human activity not a mental process. In regards to the discussion of the generated code, being built for an execution environment, the Examiner notes that the generated code,  is not in fact executed in the claim set. Furthermore, the generated code is understood to be nothing more than a 

With respect to the rejection made under 35 U.S.C 102, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	The Applicant states on Page 8, “While Viehweger may disclose creating a business object model (step 110) using business documents having identical or similar structures, Viehweger does not disclose every claimed element as arranged in claim 1 (and similar elements of independent claims 10 and 16)”. The Applicant further states on Page 8, “Multiple, distinct business documents cannot be reasonably construed as a universal template.”  The Examiner respectfully disagrees that Viehweger does not teach a universal template. The specification describes the universal template implementation in [0038], as follows, “The Data Model Service 742 (e.g., modeling component 108) can facilitate specifying the data model from the universal template (e.g., Universal Data Models 774). Fields within the data model can be selected and annotated with tags. The billing status can be an example field that can be selected.”. Therefore the marking of certain documents to be included in a certain data object in Viehweger (as discussed below) is understood to be the same process which the current application carries out, therefore Viehweger teaches the broadest reasonable interpretation of the current claimed feature. The Examiner notes that Viehweger provides for such a universal template, as seen in at least [0070]-[0073]. Viehweger discusses a business document flow, where documents having the same or similar 
Therefore the business object models are understood to be created utilizing a template, such as compiling all the documents with the same or similar code, therefore such business object would be a filled in template for the certain data collection, showcasing the fields and attributes which should be included in the data model. In conclusion, Viehweger teaches the broadest reasonable interpretation of the current claimed feature. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim(s) 1-9 are directed to a system, which is a machine; Claims 10-15 are directed to a method, which is a process, and 16-20 are directed to an article of manufacturer, specifically a computer readable storage medium. It is understood that the computer readable storage medium is not to be construed as being transitory signals per se, as seen in at least [0076] of the specification.  Therefore claims 1-20 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims 1-20 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of generating a data model for a template based on templates and business rules. Regarding representative independent claim 1, the claim recites the abstract idea, in at least the following bolded limitations:
a modeling component that generates a data model by specifying from a universal template which fields and attributes to include in the data model; 
a mapping component that maps external data into the data model; 
and a solution component that generates a code for template specification based on the data model, one or more business rules and a first code template.
The above-recited limitations set forth an arrangement where a system generates a data model with field and attributes from a template, where data is mapped to said data model, and a template specification based on the data model, and business rules are generated. This concept is considered a method of organizing human activity by generating a template for a quote to cash system, wherein information is imported and business rules are followed, in order to generate said template specification. This concept can be seen in [0017]-[0018] of the specification discussing formulating contracts, and figuring out what is needed for a specific contract.  Furthermore, this concept of generating a template based upon imported information and business rules further represents a mental process/ a process that can be carried out with pen paper.  Such concepts have been considered ineligible by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 1 does recite additional elements (as listed in bold below).
a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes computer executable components stored in the memory, wherein the computer executable components comprise…
Taken individually or as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 1 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea) and/or the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computing networks of the “Web”). 
fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). Additionally the elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention, per example [0076]-[0080] describe the general nature of the computer readable storage medium, and  a processor of a general purpose computer amongst other features. 
Clearly, the disclosed invention is intended to be implemented using existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
The analysis above applies to all statutory categories of invention.  Accordingly, claims 10-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Dependent claim(s) 2-9,11-15, and 17-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims. As such, additional recited limitations in the dependent claims only refine the identified abstract idea further.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0006232 A1 Tobias Viehweger, which from now on this will be referred to as Viehweger.
As per claim 1, Viehweger  teaches a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes computer executable components stored in the memory, wherein the computer executable components comprise: a modeling component that generates a data model by specifying from a universal template which fields and attributes to include in the data model; (Viehweger: at least in [0070]-[0073] (See where the business document flow, has purchase requirement requests, purchase requirement confirmations that have the same structure, and the purchase order requests and purchase order confirmations have the same structures. Wherein these business objects that are associated are reflected as packages containing related information, and are arranged in a structure within a business object model. The system generates interfaces from the business object model, where instantiations of these interfaces such as business document objects are used to complete the business transaction. The business entities utilize these business object models to exchange information with other business entities during an end to end business transaction.) , Additionally see [0179])
a mapping component that maps external data into the data model; (Viehweger: at least in [0070] (See the example where the various business documents are given a specific mark, and are associated with one another based upon said mark (considered a message type),  [0094] (See where the modeling tool may be used during the design phase to create a model representation, where the model representation encapsulates various parameters, and allows for information to be persisted and transported , utilizing tools such as code generators, analysis and validation tools, merge tools, where the model representation may be a collection of xml documents with a well formed syntax),[0124] (See where the template specifies the message lifecycle between business entities in a business transaction), [0127]-[0129]))
a solution component that generates a code for template specification based on the data model, one or more business rules and a first code template. (Viehweger: at least in [0124] (See where the message choreography is utilized as a template for the transaction between the business entities), [0127]-[0129] (See where the business object model is defined by the business objects and their relationship to each, the overall net structure between the entities). Where the business objects are a capsule with an internal hierarchical structure, where behavior offered b operations and integrity constraints are utilized, the business objects are semantically disjointed, and are ordered in a specific framework. Where the business object model may be built with standardized data types as well as packages to group elements together and package templates and entity templates to specify the arrangement of packages and entities within the structure.) , [0141]-[0142] (See how the packages are utilized and organized such as with a XML schema with hierarchy levels), [0151],[0167])
As per claim 2, Viehweger teaches wherein the modeling component also uses tags to annotate the data model. (Viehweger: at least in [0142] (See where the packages are represented as XML schema as a comment, and such a grouping allows the structure to be easier to understand, where the package, may include tags such as party package, buyer party, seller party, along with various other relationships))
As per claim 3, Viehweger teaches wherein the mapping component also specifies the external data to be mapped into the data model. (Viehweger: at least in [0094], [0104] (See where the mapping a model representation to a runtime representation may comprise one or more model components associated with properties that describe the data object, where the model components are based on hosted business objects , and mapping rules are utilized to map the information into a visual appearance with a GUI.) [0132] (Additionally see, where the data types themselves may be of difference structures such as CCTs, where the data types are aggregated and utilized in the mapping of the data to the system )
As per claim 4, Viehweger teaches wherein the mapping component uses extract, transform, load (ETL) rules written in user interface (UI) using controlled template rule language that allows auto-complete and syntax checking from the data model. (Viehweger: at least in [0078] (See where the system carries out mapping between messages, that are integrated on different versions of system implemented on different platforms, wherein the system allows for message exchange, configuration options for transforming message contents between sender and receiver systems), [0079] (see where these data types are utilized as building blocks for the business object model, where the model is used to derive consistent interfaces for exchange of information from different companies with different computer systems, by utilizing standardized interfaces.), [0094] (See where the GUI components are utilized with validation tools, merge tools, code generators, and other tools in order to form a model representation of collected documents with a well formed syntax.) 
As per claim 5, Viehweger teaches a rule making component that generates the one or more business rules in the UI using controlled template rule language that allows auto­complete and syntax checking from the data model. (Viehweger: at least in [0078] (See where the system carries out mapping between messages, that are integrated on different versions of system implemented on different platforms, wherein the system allows for message exchange, configuration options for transforming message contents between sender and receiver systems), [0079] (see where these data types are utilized as building blocks for the business object model, where the model is used to derive consistent interfaces for exchange of information from different companies with different computer systems, by utilizing standardized interfaces.), [0094] (See where the GUI components are utilized with validation tools, merge tools, code generators, and other tools in order to form a model representation of collected documents with a well formed syntax.), Additionally see [0147]-[0156] discussing the types of relationships between the system, which can showcase the syntax of how various data 
As per claim 6, Viehweger teaches a scheduling component that schedules execution of the one or more business rules. (Viehweger: at least in [0061] (See where services may be provided on a flexible architecture to support varying criteria between services and systems, where the system may be able to schedule a service asynchronously or on a regular basis. The services may be planned according to a schedule or automatically, the execution periods may be hourly, daily, every 3 months, where each customer may plan the services on demand or reschedule the execution upon request. )
As per claim 7, Viehweger teaches wherein the code that is generated for template specification based on the data model and the first code template is an executable code or a second code (Viehweger: at least in [0166]-0168] (See where the creation of the business object model, the sequence of messages between business entities during a transaction are provided, and the appropriate fields are utilized as part of the object.), [0210] (See where the interface creates a business document and sends the document in a message to the recipient, where buyers and vendors receive and store the message in their memory, and the applications unpack the message using the interface to obtain the relevant data from the business document object),Figure 23)
As per claim 8, Viehweger teaches a deployment component that executes the code for the template specification. (Viehweger: at least in [0166]-0168] (See where the creation of the business object model, the sequence of messages between business entities during a transaction are provided, and the appropriate fields are utilized as part of the object.), [075] (See where the system receives an indication for the object in the business object model, and the system integrates the object into the business object model), [0210] (See where the interface creates a business document and sends the document in a message to the recipient, where buyers and vendors receive and store the message in their memory, and the applications 

As per claims 10-15: Claims 10-15 are a method. Claims 10-15 recite limitations that are parallel in nature to those addressed above in claims 1-8, which are directed to a system. Claims 10-15 are therefore rejected for the same reasons and rationale as set forth above in claims 1-8.
As per claims 16-20: Claims 16-20 are a computer readable storage medium. Claims 16-20 recite limitations that are parallel in nature to those addressed above in claims 1-8, which are directed to a system. Claims 16-20 are therefore rejected for the same reasons and rationale as set forth above in claims 1-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Viehweger, as applied above, and in view of US 2019/0325044 A1 John Marley Gray, which will from now on be referred to as Gray.
As per claim 9, Viehweger teaches the limitations set forth above, however, Viehweger does not explicitly teach wherein the deployment component also executes the code on blockchain.
Furthermore, Gray teaches a similar system, which deploys the smart contracts onto a distributed ledger (blockchain). (Gray: at least in [0014] (See where a plurality of data structures stored on a distributed ledger are accessed, the data structures identify a plurality of registered smart contract components, where a plurality of schema, counterparties, and contract cryptlets are utilized. The first template smart contract data structure is composed of a distributed ledger that the smart contract data structure is a relational structure that includes identifiers for the data structure. The ledger may be deployed, based on the first template smart contract data structure, and the smart contract is caused to begin execution, such that the first smart contract is based on the first template smart contract data structure.), [0157] (See where the activated smart contract template may validate the request, determine the destination blockchain type, format a blockchain specific transaction, and route this message to the appropriate blockchain.),(Additionally see Figure 5, specifically where the composed template smart contract relational data structure  by the system, and then the system causes deployment of the smart contract, and the system causes execution of the smart contract to begin))
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Viehweger with these aforementioned teachings from Gray with the motivation of utilizing a blockchain to execute the business template created and seen in Viehweger, would allow for the benefits of blockchain technology to be utilized as smart 
Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/               Examiner, Art Unit 3625             

                                                                                                                                                                            /ALLISON G WOOD/Primary Examiner, Art Unit 3625